Citation Nr: 9926348	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disability 
as secondary to service connected gunshot wounds to the 
buttocks.  

2.  Entitlement to service connection for a right lower leg 
circulatory disability as secondary to a service connected 
disability of the right knee.  

3.  Entitlement to service connection for a left groin 
disability secondary to service connected disabilities.  

4.  Entitlement to service connection for left ulnar nerve 
transposition, with residual atrophy of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Portland, 
Oregon, regional office (RO) of the Department of Veterans 
Affairs.  

The Board notes that the issue of entitlement to service 
connection for a heart disability has been developed on the 
basis that this disability resulted secondary to the 
veteran's service connected gunshot wounds, as is stated on 
the first page of this decision.  Entitlement to service 
connection for a heart disability was previously denied in 
unappealed rating decisions in July 1966 and August 1979.  
Although the veteran's current contentions were initially 
limited to service connection for a heart disability as 
secondary to his service connected gunshot wounds, the 
veteran's testimony at the September 1997 hearing and lay 
statements submitted in November 1997 show that he also seeks 
to reopen his claim for service connection for a heart 
disability on a direct basis.  This constitutes a separate 
issue, which has not been addressed by the RO.  Therefore, 
the Board will confine its current review to entitlement to 
service connection for a heart disability as secondary to the 
service connected gunshot wounds, and the issue of whether 
new and material evidence has been presented to reopen the 
veteran's claim for entitlement to service connection for a 
heart disability on a direct basis is referred to the RO for 
appropriate action.  See Perman v. Brown, 5 Vet. App. 237 
(1993).  

The record shows that the veteran was denied entitlement to 
service connection for a left elbow disability in an 
unappealed May 1945 rating decision.  There is no indication 
that this decision addressed an ulnar nerve injury of the 
left arm.  Therefore, the Board will confine its review of 
the veteran's current claim to the issue as developed by the 
RO, which is entitlement to service connection for left ulnar 
nerve transposition with residual atrophy of the left hand.  
This issue will be addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence to suggest that the veteran's heart disability is 
proximately due to or the result of his service connected 
gunshot wounds, or that the heart disability was aggravated 
by these wounds.  

2.  The veteran has not submitted any competent medical 
evidence to suggest that his right lower leg circulatory 
disability is proximately due to or the result of his right 
knee disability, or that the circulatory disability was 
aggravated by the right knee disability.

3.  The veteran has not submitted any competent medical 
evidence to suggest that his complaints of left groin pain 
are related to a service connected disability, and there is 
no competent evidence of a left groin disability.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disability as secondary to service connected gunshot wounds 
to the buttocks is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The veteran's claim for service connection for a right 
lower leg circulatory disability as secondary to a service 
connected disability of the right knee is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

3.  The veteran's claim for service connection for a left 
groin disability as secondary to service connected 
disabilities is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a heart 
disability, a right lower leg circulatory disability, and a 
left groin disability as a result of his service connected 
gunshot and/or right knee disabilities.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

Heart Disease

The veteran contends that his service connected gunshot 
wounds to the buttocks have resulted in the development of 
his heart disability.  

Entitlement to service connection for a gunshot wound of the 
buttocks was established in a May 1945 rating decision.  The 
veteran is currently in receipt of a 20 percent evaluation 
for the residuals of a gunshot wound to the right buttocks, 
muscle group XVII, and a 20 percent evaluation for the 
residuals of a gunshot wound to the left buttocks, muscle 
group XVII.  

The veteran was afforded a VA examination in November 1949.  
The diagnosis was valvular heart disease, combined aortic 
insufficiency and mitral stenosis.  While the history of his 
gunshot wounds was noted, the examiner did not express an 
opinion as to the possibility of an etiological relationship 
between his service connected gunshot wounds and his heart 
disability.  

The veteran underwent an additional VA examination in 
September 1950.  After a special heart examination, the 
examiner stated that no cardiovascular disease was 
demonstrated upon physical examination.  

A June 1966 VA examination included a diagnosis of 
arteriosclerotic heart disease.  Thereafter, several VA 
medical reports are of record reflecting treatment and 
evaluation of cardiovascular disease.  The diagnoses included 
coronary artery disease and a history of several myocardial 
infarctions.  There is no opinion as to the etiology of any 
cardiovascular disease expressed.  

The veteran was afforded a VA examination for diseases of the 
heart in November 1996.  He stated that he was told during 
service in 1943 while he was being treated for a leg trauma 
that he had some type of heart disability, but he was not 
told any details.  He was subsequently found to have coronary 
disease in the 1950's, and he stated that he had experienced 
several myocardial infarctions over the years.  Following the 
examination, the diagnoses included possible valvular heart 
disease, and coronary heart disease.  In answer to a question 
pertaining to the relationship of a heart disability to the 
service connected trauma of the legs or back, the examiner 
stated that there was no direct relationship between the 
veteran's heart disease and the service connected trauma.  

The veteran offered testimony at a hearing before a hearing 
officer at the RO in September 1997.  He stated that he was 
found to have a heart disability prior to entering service, 
and that he had originally been rejected by the military as a 
result of this disability.  However, he was eventually 
drafted and accepted into service.  The heart disability was 
not noted again until after he was hospitalized for treatment 
of his gunshot wounds.  The veteran said that he received 
treatment from private doctors for his heart disability 
shortly after discharge from service, but that these records 
were no longer available.  See Transcript.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a heart disability as secondary to his service 
connected gunshot wounds.  In order for the veteran's claim 
to be well grounded, he must submit competent medical 
evidence indicating that his heart disability is the result 
of or was aggravated by his service connected gunshot wounds.  
The veteran has not submitted any medical evidence in support 
of his contentions about secondary service connection, and 
the medical records are completely negative for any 
indication that his heart disability is due to or the result 
of his gunshot wounds.  The only medical opinion to address 
the etiology of the veteran's heart disability is contained 
in the November 1996 VA examination, but the examiner stated 
that there was no direct relationship between the veteran's 
heart disease and the service connected traumas.  Therefore, 
the veteran's claim is not well grounded.  See Jones 7 
Vet.App. at 137.  The Board notes the veteran's sincere 
belief that his heart disability is the result of his service 
connected gunshot wounds, but the veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992), see also Epps v. Brown, 9 Vet. App. 341 (1996).  

Right Leg Circulatory Disability

The veteran contends that he has developed circulatory 
problems of the right lower leg due to his service connected 
right knee disability.  

The record shows that entitlement to service connection for a 
right knee disability was established in a May 1945 rating 
decision.  This disability is currently evaluated as 20 
percent disabling.  

The veteran underwent a VA examination in November 1949.  
This examination was negative for a circulatory problem of 
the right leg. 

At a September 1950 VA examination, the veteran did not have 
any ankle edema.  His peripheral arteries were possibly 
thickened, but not notably.  There was no diagnosis of a 
right leg circulatory disability.  

The veteran was afforded a VA examination in June 1966.  He 
did not have any ankle edema.  The diagnoses did not include 
a circulatory disability of the right leg.  

The veteran did not have any complaints pertaining to the 
circulation in his right leg at a July 1979 VA examination.  
There was no diagnosis of a right leg circulatory disability.

The veteran was hospitalized at a VA facility in March 1993.  
The diagnoses at discharge included probable peripheral 
vascular disease.  Thereafter, several VA medical records 
reflect treatment and evaluation for peripheral vascular 
disease.  The assessments included peripheral vascular 
disease and peripheral vascular disease with intermittent 
claudication.  These records did not include a medical 
opinion linking the peripheral vascular disease to the 
veteran's right knee disability.  

The veteran was afforded a VA examination of the arteries and 
veins in November 1996.  The examination report does not 
indicate whether or not the veteran's claims folder was 
available for review.  The veteran stated that he developed 
pain in his legs on walking after trauma to the legs in 
service.  The diagnosis was peripheral vascular disease, 
lower extremities, symptoms developing after bilateral lower 
extremity trauma in service.  

The veteran also underwent a VA examination of the bones in 
November 1996.  The pertinent medical history included a 
history of tobacco addiction, and the veteran still smoked.  
The diagnoses included vascular insufficiency of the lower 
extremities.  An addendum to this examination notes that the 
veteran's claims folder was now available for review.  A 
review of the record indicated that the veteran's circulatory 
problems were longstanding, and certainly suggestive of 
arteriosclerosis.  Peripheral vascular testing suggested that 
he had femoropopliteal tibial obstructive disease.  This was 
present in both legs and worse on the left.  The veteran's 
right knee disability was noted.  However, the veteran had a 
long history of tobacco use, and the examiner suspected that 
this was the main etiology of his disability.  The final 
diagnoses included vascular insufficiency, both lower 
extremities, left greater than right.  

At the September 1997 hearing, the veteran indicated that 
while he believed it to be a possibility that the circulatory 
problems of the right leg were due to his service connected 
gunshot wounds, he believed it to be more likely that his 
disability developed secondary to the right knee disability.  
He argued that the treatments and surgery he had received for 
his right knee disability may have affected the circulation.  
See Transcript.  

The veteran underwent a VA examination of the muscles in 
December 1997.  The examiner noted that the veteran was 
currently having claudication and vascular insufficiency of 
the legs, and that this was almost certainly not connected to 
his service connected disabilities.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for circulatory problems of the right leg 
secondary to his service connected disabilities.  He has not 
submitted any medical opinion that specifically relates his 
current disability to his right knee disability or his 
gunshot wounds.  The examiner who conducted the November 1996 
VA examination of the arteries and veins stated that the 
diagnosis was peripheral vascular disease, lower extremities, 
symptoms developing after bilateral lower extremity trauma in 
service.  However, the record clearly shows that the veteran 
did not develop circulatory problems of the right leg after 
the trauma, but that this disability developed many years 
afterwards.  As this history was apparently provided entirely 
by the veteran, and as an opinion based upon an inaccurate 
factual premise has no probative value, it may not serve to 
make the claim well grounded.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The only other medical opinions 
pertaining to the etiology of the veteran's peripheral 
vascular disease were expressed in the addendum to the 
November 1996 VA examination of the bones and in the December 
1997 VA examination of the muscles.  In November 1996, the 
examiner stated that the most likely etiology for the 
peripheral vascular disease was tobacco use.  In December 
1997, the examiner said that the veteran's vascular 
insufficiency was almost certainly not connected to his 
service connected disabilities.  The Board has considered the 
veteran's argument that his right knee disability caused his 
peripheral vascular disease, but he not a physician, and is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the veteran has not submitted a 
competent medical opinion to establish an etiological 
relationship between his service connected disabilities and 
his circulatory disability of the right leg, his claim is not 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).

Left Groin Disability

The veteran contends that he has developed a disability of 
the left groin area as a result of his service connected 
gunshot wounds.  

As noted above, service connection is currently in effect for 
the residuals of gunshot wounds to both buttocks.  

The veteran was afforded VA examinations in November 1949, 
September 1950, June 1966, and July 1979.  These examinations 
were negative for complaints regarding the left groin, and 
did not contain a diagnosis of a left groin disability.  VA 
hospital records from March 1993 are also negative for a left 
groin disability.  

At the November 1996 VA examination of the bones, the veteran 
reported that he had been evaluated at a VA facility for 
vascular problems, and had been told that he had a blockage 
in the left groin.  He also complained of intermittent 
shooting pains in the left groin, which usually occurred with 
sitting.  There was a history of a left inguinal hernia.  He 
was noted to have a history of tobacco addiction.  An 
examination of the groin revealed femoral pulses to be 
somewhat diminished but present.  There was no evidence of a 
hernia.  The diagnoses did not include a left groin 
disability, but did include vascular insufficiency of the 
lower extremities.  

After review of the veteran's claims folder, an addendum to 
the November 1996 examination was submitted by the examiner.  
The examiner stated that the veteran's left groin complaints 
were not related to any of his service connected disorders.  
His left groin pain was probably related to an old left 
inguinal hernia.  The final diagnoses included vascular 
insufficiency of the lower extremities, but did not include a 
left groin disability.  

The veteran testified at the September 1997 hearing that he 
believed he had a disability of the left groin as a result of 
his service connected gunshot wounds.  He said that he had 
pain from the crease between his leg and torso which radiated 
down his left leg.  He had never been told by a doctor that 
this was due to his gunshot wounds.  He states that he had 
bleeding, and that he continued to have shrapnel work its way 
out of his body.  The veteran said that his groin pain had 
begun as soon as he starting walking following recovery from 
his gunshot wounds.  He believed that he had a vascular 
problem in the area of the left groin as a result of his 
injuries.  See Transcript.  

The veteran underwent an additional VA examination in 
December 1997.  He did not have any complaints relevant to 
the left groin area, and the diagnoses did not include a left 
groin disability.  The examiner noted that the veteran was 
currently having symptoms of claudication and vascular 
insufficiency of the legs, but that this was almost certainly 
not connected to his service related injuries.  

An addendum to the December 1997 examination was received in 
March 1999.  The examiner stated that there was no evidence 
of any injury or shrapnel in the left groin area.  It was 
further noted that the veteran did not have any left groin 
complaints at the time of the December 1997 examination.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for service connection for a left 
groin disability secondary to his service connected gunshot 
wounds.  Initially, the Board notes that the veteran has not 
submitted any medical evidence that contains a diagnosis of a 
left groin disability.  The December 1997 VA examination and 
the March 1999 addendum did not find that the veteran has a 
left groin disability.  The veteran has complained of left 
groin pain, but the November 1996 VA examiner stated that 
this was probably due to an old left inguinal hernia, and was 
not related to any service connected disability.  Therefore, 
as the veteran has not submitted any competent medical 
evidence that relates his complaints of left groin pain to 
his service connected disabilities, or even of a specific 
left groin disability, his claim is not well grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, (1992); Grottveit v. 
Brown, 5 Vet. App. 91,92 (1993), see also Rucker v. Brown, 10 
Vet. App. 67 (1997).


ORDER

Entitlement to service connection for a heart disability as 
secondary to service connected gunshot wounds to the buttocks 
is denied.  

Entitlement to service connection for a right lower leg 
circulatory disability as secondary to a service connected 
disability of the right knee is denied. 

Entitlement to service connection for a left groin disability 
secondary to service connected disabilities is denied. 

REMAND

The veteran contends that he has developed left ulnar nerve 
transposition as a result of active service.  He argues that 
he struck his left elbow on a tree while parachuting into 
France during the Normandy invasion, and believes that this 
has resulted in his current disability.  

The service medical records are completely negative for 
evidence of an injury to the left elbow.  However, as service 
connection is currently in effect for the residuals of 
gunshot wounds received during the Normandy campaign, the 
Board concedes that the veteran was engaged in combat with 
the enemy.

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Although there is no record of an injury to the left elbow in 
the service medical records, and the veteran contended in his 
original May 1945 claim that his left elbow injury occurred 
in Ireland in February 1944, his September 1997 testimony 
states that he injured his left elbow during the Normandy 
invasion.  Since a left elbow injury would be consistent with 
combat circumstances, the Board accepts that the veteran 
injured his left elbow during active service.  38 U.S.C.A. 
§ 1154(b).  Furthermore, as the addendum to the November 1996 
VA examination includes a diagnosis of a history of left 
ulnar nerve transposition with residual atrophy of the left 
hand with history of blunt trauma to the left elbow in World 
War II, and also notes that trauma to the elbow, it if did 
occur, can result in ulnar nerve entrapment, the Board finds 
that the veteran's claim is plausible, and therefore, well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

While the November 1996 medical opinion is sufficient to make 
the veteran's claim well grounded, it is insufficient to 
allow the Board to reach a final opinion at this time.  The 
November 1996 examiner stated that if a trauma did occur, 
blunt traumas can be responsible for ulnar nerve entrapment.  
He added that he had no way of proving that one way or the 
other.  It is impossible to ascertain whether or not the 
examiner meant he was unable to prove the occurrence of the 
trauma, or to prove the development of ulnar nerve entrapment 
as a result of the trauma.  Furthermore, the examiner did not 
comment on how long it would take for a trauma to the left 
elbow to result in ulnar nerve entrapment.  Therefore, the 
Board believes that an additional medical opinion should be 
obtained.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his case.  38 U.S.C.A. § 5107.  This 
includes affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board remands this case to the RO for the 
following action:  

1.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and etiology of any left 
ulnar nerve disability.  The examiner 
should be asked to review the veteran's 
medical records, including the service 
medical records and the medical opinion 
concerning the etiology of the veteran's 
left ulnar nerve transposition contained 
in the addendum to the November 1996 VA 
examination.  After review, the examiner 
should attempt to answer the following 
question:  Is it less likely, as likely, 
or more likely than not that the blunt 
trauma sustained by the veteran during 
active service resulted in his ulnar 
nerve transposition?  Please include the 
reasons for the opinion.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

